The plaintiffs alleged:
(711)      1. That, on or about 23 October, 1889, the defendant R. W. Davenport contracted in writing, under seal, for a good and valuable consideration, with one T. S. Arthur, giving to him, the said T. S. Arthur, the exclusive privilege for sixty days from the date of said contract of buying all the merchantable poplar, ash and cherry trees standing and growing on two certain tracts of land of said R. W. Davenport, at the price of fifty cents per tree for all merchantable poplar and ash trees, and $1 per tree for all merchantable cherry trees, said contract being in the following words and figures, to wit:
"Know all men by these presents, that for and in consideration of fifty cents per tree, on the stump, I. R. W. Davenport, of Clay County, North Carolina, have this day given to T. S. Arthur the exclusive privilege for sixty days of buying all of the merchantable poplar and ash, and $1 for cherry trees; that he, his agents or successors, may select and mark on my tracts of 300 acres of land, Nos. 13 and 2456, in District 18, on the waters of Shooting Creek, Towns and Clay County, Georgia, and North Carolina; the said timber to be paid for when it is marked up. I further give said T. S. Arthur, or his successors, the right of way, free of charge, over my lands by a practicable route to get their timber out, and the use of small timbers to build roads and load timber, and when the said timber is paid for, as provided for above, I, R. W. Davenport, herein bind myself, my heirs and lawful assigns to make said T. S. Arthur or his legal representatives a good and lawful deed to said timber. This 23 October, 1889.
"R. W. DAVENPORT. (Seal.)"
2. That tract No. 2456, mentioned in said contract, lies in Clay County.
3. That the said T. S. Arthur, for a good and valuable consideration, assigned and transferred to the plaintiffs all his interest in said *Page 485 
contract and the trees described therein. That by the terms of       (712) said contract the trees were not to be paid for until they were marked up; that plaintiffs, their servants and their agents, before the expiration of sixty days from the date of said contract, went to the defendant R. W. Davenport and offered to select and mark all the merchantable poplar, ash and cherry trees which were standing and growing on the lands described in said contract, and pay the said R. W. Davenport for the same at the price named in said contract, but the said R. W. Davenport refused to permit the plaintiffs or either of them or their agents or servants to enter upon said lands for the purpose of selecting and marking said trees, and refused to comply with any of the stipulations contained in said contract. That plaintiffs were then and have ever been ready, able and willing to comply with their part of the contract, and are now ready, willing and able to do so. That since 23 October, 1889, merchantable poplar, ash and cherry trees have greatly enhanced in value and are very scarce, and it is impossible for plaintiffs, to buy such trees now at fifty cents per tree for poplar and ash trees, and $1 per tree for cherry trees. that at the times herein above mentioned there were standing and growing on the lands described in this complaint 1,000 merchantable poplar trees, 500 merchantable ash trees, and 500 merchantable cherry trees, which defendant R. W. Davenport, by his breach of said contract, deprived, plaintiff of taking, holding and possessing, greatly to the damage of plaintiffs, to wit, in the sum of $2,000.
4. That the defendant J. M. Thrash, with full knowledge of said contract, and with full knowledge of plaintiffs' rights to said timber and trees, has accepted a conveyance from the said R. W. Davenport for said timber and trees, and taken possession of said timber and trees by marking and branding same, and refuses to acknowledge the right of plaintiffs to said trees, greatly to plaintiffs' damage,    (713) to wit, in the sum of $2,000.
5. That plaintiffs are informed and believe the defendant R. W. Davenport is insolvent, and a judgment against him could not be collected by due process of law.
Wherefore, plaintiffs demand judgment:
1. That defendant R. W. Davenport admit plaintiffs so that they may mark up said trees, and that he execute a good and sufficient deed or deeds to plaintiffs for same.
2. That defendant J. M. Thrash be declared a trustee for plaintiffs, and compelled to convey said trees by proper deed to plaintiffs.
3. For $2,000 damages.
4. For costs of action, and such other and further relief as may be meet and proper. *Page 486 
And for a second cause of action plaintiffs allege that they, relying upon the faithful performance of said contract by defendant R. W. Davenport, purchased a few other trees of like kind in the immediate neighborhood of said Davenport's land, so that they could be justified in getting said trees out for market or milling; that the lands of defendant R. W. Davenport, on which said trees stand, are in the neighborhood of other trees purchased by plaintiffs; are located on a good watercourse, and the trees on said lands are much more accessible and easily worked than the trees on the majority of land; that, owing to the large number of trees on defendant Davenport's land, the location of said land as to water, and the nearness of other trees purchased by plaintiffs, the trees on the lands of defendant Davenport would be very valuable to plaintiffs; that by reason of the breach of the said contract by defendant Davenport, and by reason of the taking possession of and holding said timber and trees by defendant Thrash, and by reason of the enhanced value of such timber and trees on such lands located as the land described in this complaint, and the great scarcity of such trees and timber located as the timber and trees on the lands of defendant (714)   Davenport, set forth in this complaint, and the impossibility for plaintiffs to secure and purchase such timber and trees on lands located as the lands set forth in the contract, plaintiffs have been greatly damaged, to wit, in the sum of $2,000.
Wherefore, plaintiffs demand judgment:
1. For $2,000 damages.
2. For costs of action and such other and further relief as may be deemed just and equitable.
DEMURRER.
The defendant J. M. Thrash, without waiving the many inaccuracies in the statement of facts, and the omission to state others, demurs to the complaint for that it does not state a cause of action against this defendant in this, to wit:
1. That the contract or covenant sued upon by the plaintiff is one inconvenient to the science and contrary to the policy of the law, and void.
2. That this defendant was not a party to the same, as appears from the contract set forth in the complaint.
3. That this defendant is not a proper party to this suit, as the contract set up in the complaint is, at most, a personal covenant on the part of his codefendant, and not such a contract as could be specifically enforced, even against the original parties.
4. That, as appears from the contract, the same was without consideration. *Page 487 
Wherefore, the defendant asks that plaintiffs' action be dismissed, and that the defendant recover of the plaintiffs the costs, to be taxed by the clerk.
The defendant R. W. Davenport, without waiving the many inaccuracies in the statement of facts, and the omission to state others, demurs to the complaint, for that it does not show a cause of action against him in this, to wit:
1. That the contract, or pretended contract, set forth in the complaint, as appears upon the face thereof, was without consideration (715) and void.
2. That the same is contrary to the science and against the policy of the law, and void.
3. That, as appears from the instrument therein set out, the contract is at most only a covenant, and not such as can be specifically enforced.
Wherefore, defendant demands judgment, whether he shall be compelled to answer the facts alleged in the complaint, and that plaintiffs' action be dismissed, and defendant recover his cost.
Two causes of action are set out in the complaint — one for damages for breach of contract, and the other for its specific performance. The court held, upon demurrer, that neither of the said causes of action could be maintained.
1. As to the cause of action against the defendant Davenport, we think that there was error in the ruling that the contract for the sale of the trees was void for want of consideration.
A paper-writing sued upon is substantially an offer to sell the trees at a certain price within sixty days. There being no consideration for the offer, it could have been withdrawn at any time within the period mentioned before acceptance by the plaintiff. The offer, however, was not so withdrawn, and the plaintiff having accepted it within the stipulated time, it became a binding contract, for the breach of which the said defendant is answerable in damages. 1 Benjamin on Sales, 50, and the numerous cases cited in the notes.                       (716)
The offer of the plaintiff to pay the price and mark the trees was sufficient, in our opinion, to constitute a valid acceptance. There was, therefore, error in the ruling as to this cause of action.
2. The second cause of action is for specific performance, both against Davenport, who executed the contract, and Thrash, who purchased of him with notice of the claim of the plaintiffs. *Page 488 
The true principle upon which specific performance is decreed does not rest, in all cases, simply upon a mere arbitrary distinction as to different species of property, but it is founded upon the inadequacy of the legal remedy by way of pecuniary damages. This principle is acted upon (1) where there is a peculiar value attached to the subject of the contract which is not compensable in damages. The law assumes land to be of this character "simply because," says Pearson, J., in Kitchen v. Herring,42 N.C. 191, "it is land, a favorite and favored subject in England and every country of Anglo-Saxon origin." The law also attaches a peculiar value to ancient family pictures, titles, deeds, valuable paintings, articles of unusual beauty, rarity and distinction, such as objects of vertu. A horn, which time out of mind had gone along with an estate and an old silver patera, bearing a Greek inscription and dedicated to Hercules, were held to be proper subjects of specific performance. These, said Lord Eldon, turned upon the pretium affectionis
which could not be estimated in damages. So for a faithful family slave, endeared by a long course of service or early association, ChiefJustice Taylor remarked that "no damages can compensate; for there is no standard by which the price of the affections can be adjusted and no scale to graduate the feelings of the heart." Williams v. Howard,7 N.C. 80.
The principle is also applied (2) where the damages at law (717)   are so uncertain and unascertainable, owing to the nature of the property or circumstances of the case, that a specific performance is indispensable to justice.
Such was formerly held as to the shares in a railway company, which differ, it was said, from the funded debt of the government in not always being in the market and having a specific value. Also a patent (34 Conn. 325), and a contract to insure (4 Sanf., ch. 408), and like cases.
The general principle everywhere recognized, however, is that except in cases falling within the foregoing principles, a Court of Equity will not decree the specific performance of contracts for personal property; "for," remarks Pearson, J., in Kitchen v. Herring (supra), "if with money an article of the same description can be bought . . . the remedy at law is adequate." See, also, Pomeroy Spec. Perf., 14.
Applying these principles to the facts alleged in the complaint, it must follow, we think, that this is not a case which calls for the exercise of the equitable power of the Court. The trees were purchased with a view to their severance from the soil and thus being converted into personal property. It is not shown that they have any peculiar value to the plaintiff, nor does there appear any circumstances from which it may be inferred that the breach of the contract may not be *Page 489 
readily compensated for in damages. Neither is it shown that other trees may not be purchased, but it is simply alleged that they are scarce at thecontract price. The simple fact that they are near a watercourse does not alter the case, for the conveniences of transportation are elements which may be considered in the estimation of the damages. Neither is the circumstance that the plaintiff purchased a "few trees of like kind" in the vicinity sufficient to warrant the equitable intervention of the Court.
We can very easily conceive of cases in which contracts of this   (718) kind may be specifically enforced, but we can see nothing in this complaint which calls for such extraordinary relief. The ruling of the court as to this branch of the case is sustained.
As to the other cause of action, it is
Reversed.
Cited: Rodman v. Robinson, 134 N.C. 506; Trogden v. Williams,144 N.C. 201; Timber Co. v. Wilson, 151 N.C. 158; Winders v.Kenan, 161 N.C. 632; Thomason v. Bescher, 176 N.C. 628.